                                                                      Case 2:16-cv-02771-APG-NJK Document 21 Filed 09/16/19 Page 1 of 3




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   JARED M. SECHRIST, ESQ.
                                                                 Nevada Bar No. 10439
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4
                                                                 Las Vegas, NV 89134
                                                             5   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             6   Email: melanie.morgan@akerman.com
                                                                 Email: jared.sechrist@akerman.com
                                                             7
                                                                 Attorneys for Nationstar Mortgage LLC and
                                                             8
                                                                 Federal National Mortgage Association
                                                             9

                                                            10                               UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                      DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12   NATIONSTAR MORTGAGE LLC; FEDERAL              Case No.: 2:16-cv-02771-APG-NJK
AKERMAN LLP




                                                            13   NATIONAL MORTGAGE ASSOCIATION,

                                                            14                              Plaintiff,         NOTICE OF DISASSOCIATION OF
                                                                                                               COUNSEL
                                                            15   v.
                                                            16   SOUTHERN HIGHLANDS COMMUNITY
                                                            17   ASSOCIATION; ALESSI & KOENIG, LLC; and
                                                                 SFR INVESTMENTS POOL 1, LLC,
                                                            18
                                                                                            Defendants.
                                                            19
                                                                 …
                                                            20
                                                                 …
                                                            21
                                                                 …
                                                            22
                                                                 …
                                                            23
                                                                 …
                                                            24
                                                                 …
                                                            25
                                                                 …
                                                            26
                                                                 …
                                                            27

                                                            28
                                                                                                          1
                                                                 50167063;1
                                                                      Case 2:16-cv-02771-APG-NJK Document 21 Filed 09/16/19 Page 2 of 3




                                                             1                Plaintiffs Nationstar Mortgage LLC and Federal National Mortgage Association, by and

                                                             2   through their counsel of record, AKERMAN LLP, hereby provide notice that Jesse A. Ransom, Esq., is

                                                             3   no longer associated with the firm of AKERMAN LLP. Nationstar Mortgage LLC and Federal National
                                                             4   Mortgage Association request that Mr. Ransom be removed from the Court's CM/ECF service list.
                                                             5                AKERMAN LLP will continue to represent Nationstar Mortgage LLC and Federal National
                                                             6   Mortgage Association and request that Melanie D. Morgan, Esq. and Jared M. Sechrist, Esq. receive
                                                             7   all future notices.
                                                             8                DATED: September 16, 2019.
                                                                                                               AKERMAN LLP
                                                             9

                                                            10                                                 /s/ Jared M. Sechrist
                                                                                                               MELANIE D. MORGAN, ESQ.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                 Nevada Bar No. 8215
                                                                                                               JARED M. SECHRIST, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            12                                                 Nevada Bar No. 10439
AKERMAN LLP




                                                            13                                                 1635 Village Center Circle, Suite 200
                                                                                                               Las Vegas, Nevada 89134
                                                            14
                                                                                                               Attorneys for Nationstar Mortgage LLC and
                                                            15                                                 Federal National Mortgage Association
                                                            16

                                                            17
                                                                   IT IS SO ORDERED.
                                                            18
                                                                   Dated: October 1, 2019
                                                            19     .
                                                                   .
                                                            20     ___________________________
                                                                   United States Magistrate Judge
                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                  2
                                                                 50167063;1
